UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7791


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRI DIANNE NEWMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:16-cr-00705-TMC-8)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terri Dianne Newman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terri Dianne Newman appeals the district court’s order denying her motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and

find no reversible error. Accordingly, we deny Newman’s motion for appointment of

counsel and affirm for the reasons stated by the district court. United States v. Newman,

No. 7:16-cr-00705-TMC-8 (D.S.C. Oct. 20, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2